                                                                                                                                                                    Exhibit
10.29

[CoreCivic Letterhead]

 

 

 

December 31, 2017

 

Harley G. Lappin

CoreCivic, Inc.

10 Burton Hills Boulevard
Nashville, TN 37215

 

 

Re:

Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure during
your “at-will” employment with CoreCivic of Tennessee, LLC ("Employer")

 

Mr. Lappin:

 

As we've discussed, you previously notified CoreCivic, Inc. ("CoreCivic" and,
collectively with Employer, the "Company") of your intention to retire from your
position as Executive Vice President and Chief Corrections Officer effective
January 1, 2018.  Your Employment Agreement with the Company expires effective
December 31, 2017.  However, notwithstanding the expiration of your Employment
Agreement, the Company desires that you continue your employment with Employer
as an "at will" employee on terms and conditions established from time to time
by the Employer.  

 

This letter is to clarify and confirm that, in consideration of Employer
continuing your employment on an "at will” basis with an annual salary of
$175,000.00, which shall be payable in accordance with Employer’s normal payroll
practices, you agree to be bound by and to comply with the provisions regarding
non-competition, non-solicitation and confidentiality and non-disclosure set
forth on Exhibit A accompanying this letter.

 

Please confirm your acknowledgement of and agreement with the foregoing by
reviewing and signing this letter in the space provided below.

 

 

 

 

 

 

Very truly yours,

CORECIVIC, INC.

 

 

 

 

By:  

/s/ Damon T. Hininger

 

 

 

Damon T. Hininger

President and Chief Executive Officer

 

 

 

 

 

 

Confirmed and Agreed as
of the date written above:

 

 

 

 

/s/ Harley G. Lappin 

Harley G. Lappin

 

 

 




 

--------------------------------------------------------------------------------

                                                                                                                                                                    

 

Exhibit A

 

Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure

 

1.Business Considerations.  All confidential or proprietary information,
including but not limited to, any programs, plans or designs whether in hard
copy or electronic format developed by, at the direction of, or with the
assistance and/or collaboration of Harley G. Lappin ("Employee") during his
employment with  CoreCivic of Tennessee, LLC (together with its parent,
subsidiaries and affiliates, the "Company"), contract terms, financial
information, operating data, staffing patterns, wage levels, quality assurance
audit materials and techniques, customer lists, supplier lists, pricing
policies, marketing plans, business plans or models, marketing or lobbying
information and all other information (the “Confidential & Proprietary
Information”), and all other tangible or intangible items or ideas making up the
Confidential & Proprietary Information owned or developed by or related to the
Company, and the goodwill associated with them, which (i) is or was obtained or
created by Employee in whole or in part as a result of his employment with the
Company, and (ii) is not generally available to the public, shall remain the
sole and exclusive property of the Company.

 

2.Non-Competition, Non-Solicitation. Employee hereby covenants and agrees that
during the term of Employee’s employment with the Company and for a period of
one (1) year thereafter, Employee shall not, directly or indirectly: (i) own any
interest in, operate, join, control or participate as a partner, director,
principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for any entity (each a “Competing
Entity”) which has material operations which compete with any business in which
the Company or any of its subsidiaries is then engaged or, to the then existing
knowledge of Employee, proposes to engage; (ii) solicit any customer or client
of the Company or any of its subsidiaries, affiliates,  (other than on behalf of
the Company) with respect to any business in which the Company or any of its
subsidiaries or affiliates is then engaged or, to the then existing knowledge of
Employee, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries to leave the employ of the Company or any of
its subsidiaries; provided, that Employee may, solely as an investment, hold not
more than five percent (5%) of the combined voting securities of any
publicly-traded corporation or other business entity. The foregoing covenants
and agreements of Employee are referred to herein as the “Restrictive Covenant.”
Employee acknowledges that Employee has carefully read and considered the
provisions of the Restrictive Covenant and, having done so, agrees that the
restrictions set forth herein , including without limitation the time period of
restriction set forth above, are fair and reasonable and are reasonably required
for the protection of the legitimate business and economic interests of the
Company. Employee further acknowledges that the Company would not have continued
Employee's employment with the Company on an "at will" basis absent Employee’s
agreement to the foregoing.  In the event that, notwithstanding the foregoing,
any of the provisions of this Exhibit A or any parts hereof shall be held to be
invalid or unenforceable, the remaining provisions or parts hereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable portions or parts had not been included herein. In the event that
any provision of this Exhibit A relating to the time period and/or the area of
restriction, if any, and/or related aspects shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the time period and/or area of restriction and/or
related aspects deemed reasonable and enforceable by such court shall become and
thereafter be the maximum restrictions in such regard, and the provisions of the
Restrictive Covenant shall remain enforceable to the fullest extent deemed
reasonable by such court.

 

3.Confidentiality and Non-Disclosure. In consideration of the continuation of
Employee's employment with the Company on an "at will" basis, Employee agrees
that during the term of employment with the Company and thereafter to hold in
confidence the Company's Confidential and Proprietary Information, whether
communicated orally or in documentary or other tangible form.

 

--------------------------------------------------------------------------------

                                                                                                                                                                    

 

Employee recognizes that the Company has invested considerable amounts of time
and money in attaining and developing all of the information described above,
and any unauthorized disclosure or release of such Confidential and Proprietary
Information in any form would irreparably harm the Company.  Notwithstanding the
foregoing, nothing in this Exhibit A limits rights of Employee to file a charge
or complaint with or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, National Labor
Relations Board, Occupational Safety and Health Administration, the Securities
and Exchange Commission, or any other any federal, state or local agency charged
with the enforcement of any laws, including providing documents or any other
information.

 

4.Equitable Relief.  Employee agrees that it would be impossible to adequately
compensate the Company and its subsidiaries for the damage suffered by the
Company or its subsidiaries as a result of Employee’s breach of any of the
covenants and obligations set forth in this Exhibit A.  Accordingly, Employee
agrees that if Employee breaches any such covenants and obligations, the Company
or its subsidiaries may, in addition to any other right or remedy available,
obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and to specific performance of any such provision of
this Exhibit A.  Employee further agrees that no bond or other security shall be
required in obtaining such equitable relief and Employee hereby consents to the
issuance of such injunction and to the ordering of specific performance.

 

 